Appellant was convicted on an indictment, omitting formal parts, charging: "* * * did in the nighttime, with intent to steal, break into and enter a building of John Berry and Ruth Berry, towit, a cafe, shop, store, storehouse, or warehouse, which said building was specially constructed or made to keep goods, wares or merchandise, and in which goods, wares or merchandise was kept for use, sale or deposit, against * * *."
Demurrer to the indictment presents the position that the failure to allege that the goods, wares or merchandise are of any value makes the indictment insufficient.
In overruling the demurrer to the indictment, the trial court was conforming to the applicable principles announced in: Henderson v. State, 70 Ala. 23, 45 Am. Rep. 72; Gilmore v. State, 99 Ala. 154, *Page 95 13 So. 536; Rose v. State, 117 Ala. 77, 23 So. 638; McCormick v. State, 141 Ala. 75, 37 So. 377; Cheatwood v. State, 22 Ala. App. 165,113 So. 482.
The appeal is here on the record proper, no transcript of the evidence included therein.
The record is in every respect regular. The judgment of the lower court is ordered affirmed.
Affirmed.